    Case: 4:20-cv-01258-SPM Doc. #: 15 Filed: 01/07/21 Page: 1 of 2 PageID #: 76




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

    JOSEPH MICHAEL DEVON ENGEL,                          )
                                                         )
                   Plaintiff,                            )
                                                         )
             v.                                          )          No. 4:20-CV-1258 SPM
                                                         )
    MISSOURI COURTS, et al.,                             )
                                                         )
                   Defendants.                           )

                                    MEMORANDUM AND ORDER

         This matter is before the Court on plaintiff Joseph Michael Devon Engel’s motion for leave

to proceed in forma pauperis on appeal. ECF No. 14. When the Court dismissed this action on

December 21, 2020, the Court stated that an appeal would not be taken in good faith, see 28 U.S.C.

§ 1915(a)(3), and it is not apparent that plaintiff now seeks appellate review of any issue that is

not frivolous. See Coppedge v. United States, 369 U.S. 438, 445 (1962).

         Further, plaintiff has engaged in the practice of repeatedly filing meritless lawsuits in this

Court. At this time, he has filed over one-hundred (100) lawsuits in this Court, which is an abuse

of the judicial process. As of this date, twelve (12) of his lawsuits have been dismissed as frivolous,

malicious and/or for failure to state a claim. 1 See 28 U.S.C. § 1915.

         For the above stated reasons, plaintiff’s motion to proceed in forma pauperis on appeal will

be denied.




1
 Engel v. Governor of Missouri, No. 1:20-cv-217 HEA (E.D.Mo); Engel v. Jefferson County Sheriff’s Dept., No. 4:20-
cv-1226 MTS (E.D.Mo); Engel v. Missouri Courts; No. 4:20-cv-1258 SPM (E.D.Mo); Engel v. St. Louis Sheriff’s
Dept., No. 4:20-cv-1639 NCC (E.D.Mo); Engel v. MODOC, No. 4:20-cv-1668 RWS (E.D.Mo); Engel v. Missouri
Dept. of Corr., 4:20-cv-1430 AGF (E.D.Mo); Engel v. Corizon, No. 4:20-cv-1695 NAB (E.D.Mo); Engel v. ERDCC,
No. 4:20-cv-1739 JMB (E.D.Mo); Engel v. Probation & Parole, No. 4:20-cv-1740 DDN (E.D.Mo); Engel v. United
States of America, No. 4:20-cv-1742 MTS (E.D.Mo); Engel v. ERDCC, No. 4:20-cv-1810 CDP (E.D.Mo); Engel v.
Corizon, No. 4:20-cv-1812 NAB (E.D.Mo).
  Case: 4:20-cv-01258-SPM Doc. #: 15 Filed: 01/07/21 Page: 2 of 2 PageID #: 77




       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motion to proceed in forma pauperis on appeal

[ECF No. 14] is DENIED.

       IT IS FURTHER ORDERED that plaintiff shall file any future documents or pleadings

in connection with his appeal directly with the United States Court of Appeals for the Eighth

Circuit.



                                              SHIRLEY PADMORE MENSAH
                                              UNITED STATES MAGISTRATE JUDGE

Dated this 7th day of January, 2021.




                                             2
